McCay, Judge.
We think the Court should have submitted the note with the other evidence to go to the jury. There was some evidence of ratification by the defendant. We do not say that the agent had authority, under the ¡lower of attorney, to sign the defendant’s name to the note, nor are we prepared to say that the mere fact of his taking possession of his own deserted farm is to be considered evidence of ratification. But there is more than this in the evidence — we will not say how much — but under the numerous decisions of this Court on the subject of non-suit, we are not prepared to say that there was no proof of ratification : 15 Georgia, 491; 37th, 26; 35th, 132; 5th, 171. A man is not permitted to adopt an act of his agent so far as it is for his own benefit and re*241pudiate that part of it he does not like. If the defendant below accepted this plantation and crop as returned to him by the tenant, under the contract with the agent, he must take it altogether. He cannot take bach the land, crop, etc., without taking it with the burden put upon it by the contract. If, however, he did not take back his place, etc., but repudiated the whole, and finding his place deserted, his stock neglected, went upon the place to save what he could, then he did not ratify. We think the note, with all the evidence, ought to have gone to the jury under proper instructions as to the law.
Judgment reversed.